1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ERIN M. SNIDER, Bar #304781
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    EDUARDO SANCHEZ MENDOZA
7
8                            IN THE UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )         1:15-cr-00118-LJO
11                                               )
                           Plaintiff,            )         ORDER FOR RELEASE
12          vs.                                  )         OF EDUARDO SANCHEZ MENDOZA
                                                 )
13   EDUARDO SANCHEZ MENDOZA                     )
                                                 )
14                         Defendant.            )
                                                 )
15
16          IT IS HEREBY ORDERED that defendant Eduardo Sanchez Mendoza (Fresno County
17   Sheriff’s Booking No. 1929693; Person ID 7041973) shall be released from the Fresno County
18   Jail to Kevin Mitchel of the Federal Defender’s Office, on Friday, August 30, 2019, at 9:00 a.m.
19   for transportation to the Salvation Army Adult Rehabilitation Center.
20
21   IT IS SO ORDERED.
22
        Dated:     August 29, 2019                            /s/
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

      Sanchez Mendoza: Release Order                 -1-
